DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 25, 2021 cancelled no claims.  Claims 52 and 62 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 52-71.

Claim Interpretation
The following terms have required further interpretation based on the applicant’s specification:
Communications circuitry:  Hardware that allows for network communication (based on applicant’s specification paragraph 145)
Control circuitry: A computer processor (based on applicant’s specification paragraphs 143-144)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a method and system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 52-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following limitations directed to an abstract idea: 
determining an identity of a user accessing a content provider portal;
accessing data accessible to a content provider comprising a profile corresponding to the user;
retrieving, from the profile, information about the user, wherein the information comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal;
comparing the information about the user to information of each of the target audience profiles of the plurality of target audience profiles;
determining, based on the comparing, a first subset of target audience profiles of the plurality of target audience profiles where a first threshold amount of the information about the user matches the information of a respective target audience profile;
determining, based on the comparing, a second subset of target audience profiles of the plurality of target audience profiles where a second threshold amount of the information about the user is contradictory to the information of the respective target audience profile;
generating a third subset of the target audience profiles by filtering out the first subset of the target audience profiles and filtering out the second subset of the target audience profiles from the plurality of target audience profiles;
extracting a characteristic of a given target audience profile in the third subset of the target audience profiles; 
analyzing the extracted characteristic to generate a query for the user that requests information corresponding to the extracted characteristic that will enable the given target audience profile of the third subset to be added to the first subset or to be added to the second subset; 
in response to receiving a reply to the query, analyzing the reply to determine whether the reply matches with the given target audience profile;
in response to determining that the reply matches with the given target audience profile, selecting a content item of a plurality of content items based on the given target audience profile; 
calculating a promotional offer for the selected content item based on the user profile information; and 
generating the selected content item and the corresponding calculated promotion offer for recommendation.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of communications circuitry, control circuitry, and a database. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of transmitting and receiving data, storing and retrieved data in memory, processing data, and displaying data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using communications circuitry, control circuitry, and a database to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120  Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from Figure 9: control circuitry 904 is a processor and storage; Paragraph 144: Control circuitry 904 may be based on any suitable processing circuitry such as processing circuitry; processing 15circuitry should be understood to mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.; Paragraph 145: control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers; communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, a digital subscriber line (DSL) modem, a telephone modem, Ethernet card, or a wireless modem for communications with other equipment, or any other suitable communications circuitry; 59: a database appears to be a general purpose database that includes information that is either paid for or for free).  Therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. 

accessing data accessible to a content provider comprising a profile corresponding to the user;
retrieving, from the profile, information about the user, wherein the information comprises demographic information about the user, preferences of the user, or behavioral information about the user;
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal; and
receiving a reply to the query;  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No)
The dependent claims 53-60 and 63-70 appear to merely limit the identified abstract idea by adding additional limitations regarding the storing of information; the receiving of information, determining a result, and updating stored information (claims 53, 54, 63, and 64); adding additional limitations in regards to analyzing data and determining results based on updated information and transmitting results (claims 55 and 65); adding limitations regarding obtaining information regarding the user, making determination and updating data (claims 56, 57, 66, and 67); adding additional limitations with regard to making further determinations based on the data and generating tailor content based on the determinations (claims 58 and 68); adding (i.e. “PEG” Step 2B=No).  
Claims 61 and 71 introduces an additional element of a set-top box. The additional technical elements of a set-top box is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of transmitting and receiving data, storing and retrieved data in memory, processing data, and displaying data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the set-top box does not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  (i.e. “PEG” Revised Step 2A Prong Two=Yes).  When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a set-top box to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.  “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the set-top box does not add a meaningful limitation to the abstract idea because they would be generic computer functions in any  (as evidenced from Paragraph 53: where a set-top box is included as part of a generic group of user equipment and the applicant’s specification give no indication that the set-top box has been invented by the applicant).  Therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.  Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and retrieving information in memory and/or transmitting data: transmitting (providing) the query to the user.  Thus, taken individually and in combination, the set-top box not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No)
Thus, based on the detailed analysis above, claims 52-71 are not patent eligible.


	Possible Allowable Subject Matter
Claims 52-71 would be allowable if the applicant is able to overcome the 35 USC 101 rejection above.
The following is a statement of reasons for the indication of possible allowable subject matter:  The examiner has found prior art (See Herz et al. PGPUB: 2009/0234878) that discloses:
Determining an identity of a user accessing a content provider portal.
Accessing, using the communications circuitry, a database accessible to a content provider comprising a profile corresponding to the user.
Retrieving, from the profile of the database, information about the user, wherein the information comprises (1) demographic information about the user, (2) preferences of the user, or (3) behavioral information about the user.
Retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal. 
Comparing the information about the user to information of each of the target audience profiles of the plurality of target audience profiles. 
Determining, based on the comparing, a first subset of target audience profiles of the plurality of target audience profiles where a first threshold amount of the information about the user matches the information of a respective target audience profile.
Determining, based on the comparing, a second subset of target audience profiles of the plurality of target audience profiles where a second threshold amount of the information about the user is contradictory to the information of the respective target audience profile. 
Generating a third subset of the target audience profiles by generating a query for the user that requests information, wherein the response enables additional given target audience profiles to be added to the first subset or to be added to the second subset 
The examiner has also been able to find prior art that discloses dividing a set of user profiles into multiple tiers and expanding or reducing the number of user’s in each set based on an advertiser adjusting a target profile (See at least: Iannaccone et al.: PGPUB 2017/0345026 and Powell et al.: PGPUB 2017/0024455).  However, the claims 
Thus, the examiner has been unable to find prior art that discloses dividing all target profiles into the three distinct subsets that are claimed and then generating a query for the user that requests information that will enable a given target profile in the third subset to be added to either the first subset or second subset.  As such, claims 52-71 contain subject matter that the examiner has been unable to find in the prior art. 

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the claims do not recite a judicial exception because the claims recite an improvement in the state of technology by identifying information not known about the user and analyzing the reply to the query to determine whether the user matches a target audience profile to select a content 
The applicant argues that the claim limitations overcome the 35 USC 101 rejection under step 2a, prong 2 because they recited a practical application that results in an improvement to a technology or technological field.  Namely, the applicant argues that the specification makes it clear that, prior to the claimed invention, conventional media system merely provided users with generic or mass-market offers that were not personalized to a particular user and that the claims recite a solution to these shortcomings.  The examiner can find no .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621